Citation Nr: 0703960	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  96-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to March 
1988.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for a 
back injury.  

The Board remanded the case for further development in 
November 2000 and November 2003, and that development was 
completed by the RO and the Appeals Management Center, 
respectively. 

In a September 2005 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In March 2006, the Court vacated 
that Board's decision and remanded the case to the Board for 
readjudication in compliance with a March 2006 Joint Motion.  
The case is once again before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  
The veteran contends that he injured his back in service.  
Service medical records do not include clinical treatment 
notes relating to a back injury.  However, a May 1988 U.S. 
Army Reserve examination, associated with the service medical 
records, noted that the veteran had recurrent back pain 
secondary to a fall.  Due to the proximity of the U.S. Army 
Reserve examination to service and the unavailability of all 
of the veteran's service medical records, the Board will 
resolve doubt in the veteran's favor and assume that he 
sustained a back injury in a fall during active duty.    

The veteran's last VA examination was in October 1994 where 
he was diagnosed with musculoskeletal back pain.  

An April 1995 VA CT scan of the lumbar spine revealed mild 
central disc bulges at L4-L5 and L5-S1 levels.  

Treatment reports from Southern Illinois Healthcare from 
December 1996 also noted that the veteran was in a November 
1996 motor vehicle accident resulting in pain from the back 
of the neck to the lower back. 

A November 1999 private treatment report from Dr. S.K.B. 
reflects a diagnosis of lumbar strain.  In a December 1999 
treatment report, Dr. S.K.B. stated that an MRI of the lumbar 
spine was entirely normal.

A December 2002 VA medical expert opined that the correct 
diagnostic classification of the veteran's current back 
disorder was one of muscle spasm.  The VA opinion related the 
veteran's low pack pain to service.

The April 2005 VA medical expert opinion found that there was 
no medical evidence from history of physical examination to 
record a definitive orthopedic or neurosurgical diagnosis 
from the veteran's complaint.  Consequently, the examiner 
opined that it was less likely than not that the veteran's 
complaints presented in the medical records were related to 
his fall while he was on active duty.  

A June 2005 private medical opinion from Dr. A.M.G. noted 
that the medical evidence indicates that the veteran suffered 
from back pain following an in-service injury and that he had 
been evaluated for chronic low back pain that had been deemed 
muscular in nature.  Dr. A.M.G concluded that it was at least 
as likely as not that the veteran's in-service injury 
contributed to his current back condition.

VA and private treatment records show that the veteran has 
been seen for back pain.  He has been diagnosed with mild 
central disc bulges and lumbar strain.  The December 2002 VA 
opinion, and Dr. A.M.G.'s opinion related the veteran's back 
"pain", or back "condition" to service.  The April 2005 VA 
opinion found that there was no medical evidence to record a 
definitive orthopedic or neurosurgical diagnosis.  The Board 
notes that while pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted (see Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), the record, as noted above, 
does show remote diagnoses of lumbar strain and central disc 
bulging of the lumbar spine.  While the private opinion 
suggests that the "condition" related to service is 
muscular in nature and one of the VA examiners relates low 
back "pain" to service, no examiner has expressed an 
opinion as to the etiology of the disc bulging.  Further, as 
noted, the only VA examination of record dated in October 
1994, diagnosed musculoskeletal back "pain".     

The Board finds that a remand for a comprehensive VA 
examination is necessary to clearly identify any current back 
disorder, and to determine if any identified current back 
diagnoses are related to an in-service injury, taking into 
consideration all the medical evidence of record.    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a low 
back disorder from 2001 through the 
present.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The veteran should be afforded a 
comprehensive VA examination in the 
appropriate specialty to clearly identify 
all current back disorders, and to 
determine if any identified back 
diagnoses are related to an in-service 
back injury.  The claims folder should be 
made available to the examiner for review 
prior to examination.  The examiner 
should review the entire claims file, to 
include service medical records and VA 
and private treatment records and 
opinions.  The examiner should identify 
all current back disorders.  Assuming 
that the veteran did sustain a back 
injury in service, the examiner should 
state whether it is at least as likely as 
not that a currently diagnosed back 
disorder was incurred in service.  The 
examiner should provide a rationale for 
his or her opinion with references to the 
evidence of record and he or she should 
specifically comment on the medical 
opinions of record.  Also, the examiner 
should indicate specifically whether 
lumbar strain and/or central disc bulging 
of the lumbar spine are at least as 
likely as not related to the veteran's 
military service.

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

 
